oO SoS SN DH OH BH WD NY

MM po Nv BV NH NH WH WN WH KH HF HF HF Fr OF eS OO eS Sl
oo aD DB A FPF WY NYO KH OD ODO DB HN HD A FP WH YH KH O&O

Case 4:18-cv-01044-HSG Document 120 Filed 04/01/19 Page 1 of 6

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attormeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate
of TECHSHOP, INC.,

Case Number: 4:18-ev-01044-HSG-JCS

TECHSHOP’S ANSWER TO
Plaintiff, COUNTERCLAIMS
vs. Pretrial Conference April 30, 2019, 3:00pm
Trial: June 3, 2019 8:00am

Judge: Hon. Haywood Gilliam Jr.

)
)
)
)
)
)
)
DAN RASURE, et al. )
)
)

Defendants.

 

 

 

Plaintiff-Counterclaim Defendant Doris A. Kaelin, as trustee for the estate of TechShop,
Inc. (hereinafter “TechShop”) responds to the cross-complaint filed by Mr. Rasure, et. al
(hereinafter “Defendants”) on July 26, 2018. TechShop notes that allegations against putative
cross-defendants James Newton and Dan Woods have been dropped by Defendants. Further, as
a result of the Court’s Order of March 20, 2019, Defendants’ Fourth Claim for Relief (73-83)
(and related prayer for relief) has been dismissed. With respect to the remaining allegations,
TechShop responds as follows:

1. Regarding the allegations of Paragraph 1, TechShop is without information as to
the allegations and, on that basis, denies them.

2. Regarding the allegations of Paragraph 2, TechShop is without information as to
the allegations and, on that basis, denies them.

3. Regarding the allegations of Paragraph 3, TechShop is without information as to

the allegations and, on that basis, denies them.

Page 1 of 7

 
o S&S SS DN TA HB WY NY

NO wo NO NY WN BR RO RO RO ee
oo nN KH WA FB WD HO | OD OO DB nN HD AH FF WD NH | S&S

 

 

Case 4:18-cv-01044-HSG Document 120 Filed 04/01/19 Page 2 of 6

4, Regarding the allegations of Paragraph 4, TechShop’s last principal place of
business was in San Jose. Regarding the remaining allegations. TechShop admits them.

5. Regarding the allegations of Paragraph 5, TechShop admits them.

6. Regarding the allegations of Paragraph 6, except as to the residence of Mr.
Newton, TechShop denies them. On information and belief, TechShop states that Mr. Newton
resides in this district.

7. Regarding the allegations of Paragraph 7. except as to the residence of Mr.
Woods, TechShop denies them. On information and belief. TechShop states that Mr. Woods
resides in this district.

8. Regarding the allegations of Paragraph 8. TechShop is without information as to
the allegations and, on that basis, denies them.

9. Regarding the allegations of Paragraph 9, TechShop is without information as to
the allegations and, on that basis, denies them.

10. Regarding the allegations of Paragraph 10, TechShop is without information as to
the allegations and, on that basis, denies them.

11. Regarding the allegations of Paragraph 11, TechShop is without information as to
the allegations and, on that basis, denies them.

12. Regarding the allegations of Paragraph 12, TechShop admits them.

13. Regarding the allegations of Paragraph 13, TechShop admits them.

14. _— Regarding the allegations of Paragraph 14, TechShop denies them.

15. Regarding the allegations of Paragraph 15, TechShop denies them.

16. Regarding the allegations of Paragraph 16, TechShop admits them.

17. Regarding the allegations of Paragraph 17, TechShop denies them.

18. Regarding the allegations of Paragraph 18, TechShop denies them.

19. Regarding the allegations of Paragraph 19. TechShop denies them.

20. Regarding the allegations of Paragraph 20, TechShop admits them.

21. Regarding the allegations of Paragraph 21, TechShop admits them.

Page 2 of 7

 
Oo CO JT DW mH SP WH PO —

NY WHO PO NO NO PO DN KN RO mm om tll
oo SN DH A FF WD NO SK CO OO OHS OO AH UPL DUULlCUCS

 

 

Case 4:18-cv-01044-HSG Document120 Filed 04/01/19 Page 3 of 6

22.
23.
24.
25.
26.
27.
28.
29,
30.
31.

32.
33.
34.
35.
36.
37.
38.
39.
40.
4],

42.
43,

FIRST CLAIM FOR RELIEF
Regarding the allegations of Paragraph 22, no response is required.
Regarding the allegations of Paragraph 23. TechShop admits them.
Regarding the allegations of Paragraph 24, TechShop denies them,
Regarding the allegations of Paragraph 25, TechShop denies them.
Regarding the allegations of Paragraph 26, TechShop denies them.
Regarding the allegations of Paragraph 27, TechShop denies them.
Regarding the allegations of Paragraph 28. TechShop denies them.
Regarding the allegations of Paragraph 29, TechShop denies them.
Regarding the allegations of Paragraph 30, TechShop denies them.
Regarding the allegations of Paragraph 31, TechShop denies them.
SECOND CLAIM FOR RELIEF
Regarding the allegations of Paragraph 32, no response is required.
Regarding the allegations of Paragraph 33, TechShop admits them.
Regarding the allegations of Paragraph 34, TechShop denies them.
Regarding the allegations of Paragraph 35, TechShop denies them.
Regarding the allegations of Paragraph 36, TechShop denies them.
Regarding the allegations of Paragraph 37, TechShop denies them.
Regarding the allegations of Paragraph 38, TechShop denies them.
Regarding the allegations of Paragraph 39, TechShop denies them.
Regarding the allegations of Paragraph 40, TechShop denies them.
Regarding the allegations of Paragraph 41, TechShop denies them.
THIRD CLAIM FOR RELIEF

Regarding the allegations of Paragraph 42, no response is required.

Regarding the allegations of Paragraph 43, TechShop is without information as to

the allegations and, on that basis, denies them.

44,

Regarding the allegations of Paragraph 44, TechShop is without information as to

the allegations and, on that basis, denies them.

Page 3 of 7

 
oOo Oo NN DBD OO FF WY HN

NHN NHN WH HP KH BO PD RO RO mm mmm ee et
co NHN DH WA BF WH NH KH DO CO lUOWOULUSNUDNUCUlLUCUlUMLLULN UCU CUO

 

 

Case 4:18-cv-01044-HSG Document 120 Filed 04/01/19 Page 4 of 6

45. _ Regarding the allegations of Paragraph 45, TechShop admits that an MOU was
signed. As to the remaining allegations, TechShop is without information as to the allegations
and, on that basis, denies them.

46. Regarding the allegations of Paragraph 46, TechShop is without information as to
the allegations and, on that basis, denies them.

47. Regarding the allegations of Paragraph 47, TechShop is without information as to
the allegations and, on that basis, denies them.

48. Regarding the allegations of Paragraph 48, TechShop admits only that it
terminated the MOU based on non-performance.

49. __ Regarding the allegations of Paragraph 49, TechShop is without information as to
the allegations and, on that basis, denies them.

50. Regarding the allegations of Paragraph 50, TechShop is without information as to
the allegations and, on that basis, denies them.

51. _ Regarding the allegations of Paragraph 51. TechShop is without information as to
the allegations and, on that basis, denies them.

52. __ Regarding the allegations of Paragraph 52, TechShop is without information as to
the allegations and, on that basis, denies them.

53. Regarding the allegations of Paragraph 53, TechShop is without information as to
the allegations and, on that basis, denies them.

54. Regarding the allegations of Paragraph 54. TechShop is without information as to
the allegations and, on that basis, denies them.

55. Regarding the allegations of Paragraph 55, TechShop denies them.

56. Regarding the allegations of Paragraph 56. TechShop admits that it terminated the
MOU for non-performance. As to the remaining allegations, TechShop is without information as
to the allegations and, on that basis, denies them.

57. Regarding the allegations of Paragraph 57, TechShop is without information as to

the allegations and, on that basis, denies them.

Page 4 of 7

 
oOo *® NSN DH AW FP WD NY

SO BP NN BD KO KR RD RRO ee ee
eo “SN WN OH F&F WO NY KK OF OO DB HN DBD TH F&F WY NYO KF BS

 

 

Case 4:18-cv-01044-HSG Document 120 Filed 04/01/19 Page 5 of 6

58. Regarding the allegations of Paragraph 58, TechShop is without information as to
the allegations and, on that basis, denies them.
59. Regarding the allegations of Paragraph 59, TechShop denies them.

60. Regarding the allegations of Paragraph 60, TechShop denies them.

61. Regarding the allegations of Paragraph 61, TechShop denies them.
62. Regarding the allegations of Paragraph 62, TechShop denies them.
63. Regarding the allegations of Paragraph 63, TechShop denies them.
64. Regarding the allegations of Paragraph 64, TechShop denies them.

65. Regarding the allegations of Paragraph 65, TechShop denies them.
66. Regarding the allegations of Paragraph 66, TechShop denies them.
67. Regarding the allegations of Paragraph 67, TechShop denies them.
68. Regarding the allegations of Paragraph 68, TechShop denies them.
69. Regarding the allegations of Paragraph 69, TechShop denies them.
70. Regarding the allegations of Paragraph 70, TechShop denies them.
71. Regarding the allegations of Paragraph 71, TechShop denies them.
72. Regarding the allegations of Paragraph 72. TechShop denies them.
FOURTH CLAIM FOR RELIEF
73. Regarding the allegations of Paragraph 73, no response is required.
74. Regarding the allegations of Paragraph 74, no response is required.
75. Regarding the allegations of Paragraph 75, no response is required.
76. Regarding the allegations of Paragraph 76, no response is required.
77. Regarding the allegations of Paragraph 77, no response is required.
78. Regarding the allegations of Paragraph 78, no response is required.

79. Regarding the allegations of Paragraph 79, no response is required.

80. Regarding the allegations of Paragraph 80, no response is required.
81. Regarding the allegations of Paragraph 81, no response its required.
82. Regarding the allegations of Paragraph 82, no response is required.
83. Regarding the allegations of Paragraph 83, no response is required.

Page 5 of 7

 
oOo 6S NN DB A FR WD NH

NM NO WN NHN NO KN KR RN ROR mm me me me et
So yt KD HH F&F WY NH | CO OO ff HN DB DH BR WW NH KH CS

 

 

Case 4:18-cv-01044-HSG Document 120 Filed 04/01/19 Page 6 of 6

 

James Pistorino (SBN 226496)
James(@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 6 of 7

 
